Citation Nr: 1523060	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of these matters is with the RO in Denver, Colorado.  In October 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In December 2013, the Board remanded these matters for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran was exposed to approximately 450 rem of ionizing radiation during service as a tail gunner. 


2.  The preponderance of the competent evidence of record is against a finding that colon cancer or prostate cancer is related to service, to include as due to ionizing radiation exposure.

3.  Service connection for prostate cancer is not in effect, thus the claim for service connection for peripheral neuropathy of the upper and lower extremities on a secondary basis must be denied as a matter of law.

4.  Peripheral neuropathy of the upper and lower extremities was not manifested during active service or for many years thereafter, and there is no competent evidence relating that disability to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2009, June 2009, August 2010, and February 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to the claims on appeal for prostate and colon cancer.  The Board finds that the VA opinions obtained in January 2015 in this case are adequate. They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including peripheral neuropathy, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Prostate and Colon Cancer

The Veteran contends that prostate cancer and colon cancer are related to radiation exposure during service as a tail gunner where he was in close contact with a nuclear bomb while serving from February 1955 to August 1958.    

The Veteran's service medical records are negative for symptoms, diagnosis, or treatment for prostate cancer or colon cancer during active service.

Medical evidence shows that the Veteran was diagnosed with prostate cancer in February 2003 and with colon cancer in September 2008.  

As discussed in the December 2013 remand, the Board found that in March 2011, the VA Director of radiation and physical exposure provided a radiation review that considered the radiation dose exposure to the Veteran in service based on duties as a defense missile checkout and equipment technician, which according to his service personnel records is consistent with the Veteran's period of service after 1958.  However, service personnel records indicate that from February 1955 to August 1958, the Veteran served as a turret systems gunner while stationed in England.  It is at that time that the Veteran contends he was exposed to radiation from being in contact with the Mark 5 nuclear bomb.  Therefore, that opinion was deemed inadequate as it did not address the period in which the Veteran claim he was exposed to radiation and therefore, will not be considered in this adjudication. 

In an August 2013 private medical opinion, R.K. Malisetti, M.D. noted that the Veteran was with stage III adenocarcinoma of the colon.  The Veteran stated that he had multiple exposures to radiation from a Mark 5 nuclear bomb while in the Air Force as an aircrew member on a B-45 aircraft in the years of 1955 to 1959.   Dr. Malisetti stated that there has been medical documentation regarding a possible link between radiation exposure and cancer, in particular both colon cancer and prostate cancer.  

In a September 2013 private medical opinion, R. Bertie, M.D., stated that the Veteran was a patient of his for last "35+" years.  In that time, the Veteran had been diagnosed with prostate and colon cancer.  In talking to the Veteran, it was revealed that in the early 1950s when he was a member of the Air Force he was exposed to the Mark 5 atomic weapon in its early stages when it was not encapsulated.  According to articles that the physician read as far as protection from the radiation, the physician opined that it is at least as likely as not that some of that radiation may have made him at higher risk to develop prostate and/or colon cancers.  

A November 2014 memorandum from the Chief, Radiation Program Compliance for the United States Air Force Radioisotope Committee Secretariat, Air Force Medical Support Agency (AFMSA) noted that a search of the Master Radiation Exposure Registry revealed no external or internal radiation exposure data for the Veteran.  It was further noted that an inquiry was sent to the Air Force Safety Center (AFSEC) requesting that any information they might have regarding the Veteran's exposure history.   The AFSEC reviewed the Veteran's official personnel records from the National Personnel Records Center and in conjunction with the statements in the VA claim, they determined that the Veteran had the potential to be exposed to ionizing radiation from his duties.  Based on that potential, the AFSEC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 450 mrem.  In comparison, according to 10 C.F.R. § 20.1201, the annual TEDE limit for occupationally exposed individuals is 5,000 mrem per year.  

In December 2014, the Director of VA Compensation Pension Services requested an opinion from the VA Under Secretary for Health based on the dose estimate received in November 2014, with discussion of pertinent evidence.  
 
In a January 2015 memorandum responding to the December 2014 request from the Director of VA Compensation Pension Services, the Director of the VA Post 9-11 Environmental Health Program, P. Ciminera, MD, MPH, provided an opinion.  It was noted that the Veteran's occupational exposure to ionizing radiation was not documented on DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  The November 2014 letter from AFMSA was discussed, the dates when the Veteran was diagnosed with prostate and colon cancer, and the Veteran's contentions.  In addition, the favorable medical opinion from Dr. Bertie was discussed in which Dr. Ciminera noted that opinion did not make reference to any possible radiation dose from the Veteran's duties in the vicinity of Marck 5 atomic weapons.  Dr. Ciminera stated agreement with the assessment and dose assignment as made by the Air Force of 0.450 rem during service.  Dr. Ciminera continued by noting the Health Physics Society, in their position statement PS010-2, Radiation Risk in Perspective, revised in July 2010, found that, "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual does of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement continues that " there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environment exposures), risks of health effects are either too small to be observed or are nonexistent."  Dr. Ciminera concluded that since the Veteran's occupational radiation dose did not exceed 5 rem in one year, or 10 rem in a lifetime, it was unlikely that prostate or colon cancer could be attributed to radiation exposure while in service.  

In a January 2015 Advisory Opinion, the Director of VA Compensation Service noted receipt of the medical opinion from the Under Secretary that advised it was unlikely that the Veteran's prostate or colon cancer resulted from exposure to ionizing radiation in service.  As a result of that opinion, and following review of the evidence in its entirety, the Director found that there was no reasonable possibility that prostate or colon cancer resulted from radiation exposure in service.  

In addition to the above, service connection for disability claims due to radiation exposure during service may be established in three ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, by application of 38 U.S.C.A. § 1112(c) (2014) as implemented by 38 C.F.R. 3.309(e) (2014), certain types of cancer will be presumptively service connected for radiation-exposed Veterans.  Second, enumerated radiogenic diseases may be service-connected provided that certain conditions set out in 38 C.F.R. § 3.311(b) (2014) are met.  Third, service connection may be established on a direct basis, as with any other claimed disability.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

For the first category, a radiation exposed Veteran is a Veteran who participated in a radiation risk activity during active service. 38 U.S.C.A. 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2014).  A radiation risk activity consists of four categories of activities:  occupation of Hiroshima or Nagasaki, internment as a prisoner of war in Japan during World War II, presence at a gaseous diffusion plant in Paducah, Kentucky in 1992, and service performed as an employee of the Department of Energy Employees Occupational Illness Compensation Program act of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(A-E) (2014).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) (2014) and 38 C.F.R. § 3.309(d)(2) (2014) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) (West 2014); 38 C.F.R. § 3.309(d) (2014). 

In this case, the Veteran's duties during active service do not qualify as a radiation-risk activities.  The Veteran's personnel records do not indicate that the Veteran was ever involved in any of the circumstances listed as radiation-risk activities.  Moreover, the Veteran does not allege involvement in any of those activities.  In this case, while colon cancer (but, not prostate cancer) is specifically listed as a presumptive disease, the Veteran was not a participant in a radiation-risk activity and therefore, the presumptive provisions of 38 C.F.R. § 3.309(d), do not apply, and colon cancer may not be presumed to be related to exposure to radiation under 38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309 (d) (2014).  

The second category under which the Veteran can qualify for service connection for prostate and colon cancers, is a claim based on exposure to ionizing radiation.  38 C.F.R. § 3.311 (2014).  Where a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not have one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Radiogenic disease means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2014). Colon cancer must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2014). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2014).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2) (iii) (2014).

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2014).

When a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2014).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2014).

In accordance with the procedures established for adjudicating claims based on exposure to ionizing radiation, VA obtained an individual dose assessment provided by the AFSEC in 2014 and a VA medical advisory opinion in 2015 relying on that individual dose assessment.

In this case, the weight of the probative medical evidence of record demonstrates that the Veteran's colon cancer and prostate cancer are less likely to be related to service, to include as due to ionizing radiation exposure.  There are a few medical opinions of record which comment on the etiology of the Veteran's colon and prostate cancers.  Prior to a discussion of the probative value of each opinion, the Board finds that it is particularly important for medical and specialist opinions to take into account and discuss the Veteran's actual estimated radiation exposure.  In cases where a determination is being made as to whether a disability was the result of exposure to radiation, the quantification of the amount of radiation that the subject was exposed to, and the type of radiation, is of particular significance.  That significance is so great the it has been codified in 38 C.F.R. § 3.311, which specifically requires VA to obtain dose estimates for radiation exposure in connection with claims for disabilities secondary to exposure to ionizing radiation.  The Veteran's colon cancer and prostate cancer are specifically claimed as secondary to exposure to ionizing radiation.  Therefore, the Board finds that consideration of the Veteran's dose estimate is a significant priority for any etiological opinion regarding the issue on appeal.  VA has obtained a dose estimate for the Veteran.  That estimate was provided in a November 2014 memorandum from the Chief, Radiation Program Compliance for the United States Air Force Radioisotope Committee Secretariat, AFMSA, based on findings of the AFSEC, which concluded that the Veteran was exposed to approximately 450 rem of ionizing radiation during his period of service.  Further, in a January 2015 memorandum, the Director of the VA Post 9-11 Environmental Health Program, Dr. Ciminera indicated agreement with the assessment and dose assignment as made by the Air Force during the Veteran's service.  There is no evidence of record that indicates that dose estimate is erroneous or otherwise inaccurate.  In the absence of any evidence to the contrary, the Board finds that the Veteran was exposed to approximately 450 rem of ionizing radiation during service as a tail gunner.  Therefore, the Board finds that any medical or specialist opinion which does not take into account the Veteran's 450 rem dose estimate and explain the opinion based on that dose estimate warrants significantly reduced probative weight.

With regard to the positive nexus opinions of record, the August 2013 and September 2013 letters from private physicians were made without the benefit of estimated dose information and did not cite any medical reasoning for the opinions or discuss estimates of dose exposure.  Those opinions did not opine as to any estimate of dose exposure in opining regarding the likelihood of causation.  Therefore, those opinions warrant less probative weight and they did not attempt to quantify the radiation exposure and compare that quantification of exposure to research showing likelihood of causation based on level of exposure. 

The Board affords significant probative weight to the January 2015 memorandum opinion from Dr. Ciminera, Director of the VA Post 9-11 Environmental Health Program, as it included a thorough review of the relevant evidence of record and discussed, in detail, the precise exposure assignment as made by the Air Force of 450 rem during the Veteran's specified time in service.  In that opinion, it was concluded that since the Veteran's occupational radiation dose did not exceed 5 rem in one year, or 10 rem in a lifetime (with consideration of pertinent medical literature and research), it is unlikely that prostate or colon cancer could be attributed to radiation exposure while in military service.  

Therefore, the Board finds that most probative evidence of record is the opinion of the Director of the VA Post 9-11 Environmental Health Program who found that it was unlikely that the Veteran's cancers were incurred as a result of exposure to ionizing radiation in service.  Thus, the Board finds that the preponderance of the evidence is against the claims for service connection for skin and colon cancer under the provisions of 38 C.F.R. § 3.311.  The Board finds that positive opinions less persuasive as they are not shown to have considered the level of exposure or medical literature relating levels of exposure to likelihood of causation.

Although the evidence does not support a finding for service connection for colon cancer and prostate cancer under a presumptive basis or under a claim for exposure to ionizing radiation claim, the Veteran can still prevail if he can meet the factors required to be successful for a direct service connection claim.  Those factors are the existence of a present disability; an in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service, nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the Board finds that the Veteran was diagnosed with colon cancer and prostate cancer, the preponderance of the evidence is against a finding a incurred during service or a relationship to service.  The  service medical records do not show any treatment or report of symptoms of colon cancer or prostate cancer.  The Veteran was first diagnosed with colon and prostate cancer more than 50 years after discharge from active service.  Even though service connection for a chronic disability may be shown based on continuity of symptoms, such a large gap in treatment weighs against the claim that prostate cancer and colon cancer are related to service.  The Board finds no continuity of symptomatology.  Further, as for the nexus requirement for a direct service connection claim, an expert opinion has been submitted by the Director of the VA Post 9-11 Environmental Health Program with a concurrence from the Director of Compensation and Pension Services.  That opinion, based on medical and scientific principles, concluded that there was no reasonable possibility that the Veteran's exposure to ionizing radiation in service was related to either the Veteran's colon cancer or prostate cancer.  The Board finds that opinion more persuasive because it considered the level of exposure and literature relating to the likelihood of causation at various levels of exposure.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran claims that his colon cancer and prostate cancer are related to in-service exposure to ionizing radiation.  However, the Veteran is not competent to state whether colon cancer or prostate cancer are related to radiation exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because prostate cancer and colon cancer are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of prostate cancer and colon cancer are found to lack competency.  In addition, the Veteran has not alleged that he had prostate cancer or colon cancer in service, nor has he alleged any continuity of symptomatology since separation from service.

The Board acknowledges the articles submitted by the Veteran in support of his claims regarding the type of nuclear weapon he was exposed to in service.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509 (1998); 38 C.F.R. § 3.159(a)(1) (2014).  Similarly, medical treatise evidence could discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the articles submitted by the Veteran are not of a medical nature and do not contain any information or analysis specific to the Veteran's case.  Therefore, the literature evidence submitted by the Veteran is of no probative value.  In addition, the dose estimate considered the exposure claimed by the Veteran that those articles were intended to support.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for prostate cancer and for colon cancer.   Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Upper and Lower Extremities

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he has peripheral neuropathy of the upper and lower extremities as due to treatment for prostate cancer.  However, because of the Board's decision denying the claim for service connection for prostate cancer, the claim for service connection for peripheral neuropathy of the upper and lower extremities secondary to prostate cancer is barred as a matter of law.  Secondary service connection cannot be established where the claimed primary disability is not service-connected.  38 C.F.R. § 3.310 (2014); Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Veteran's express contentions have exclusively indicated that the claimed peripheral neuropathy has been a consequence of prostate cancer, and he has clearly set forth that peripheral neuropathy was diagnosed after service.  There is no clear testimony indicating that the Veteran recalls experiencing symptoms of peripheral neuropathy during service.  Nevertheless, to afford full consideration of all possible bases for service connection raised by the record, the Board will consider the claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities on a direct basis.  

An August 2007 VA annual physical examination report was negative for findings, complaints, or diagnosis of peripheral neuropathy of the upper or lower extremities. 

In an August 2009 letter from private physician, R.K. Malisetti, M.D., it was noted that the Veteran received a total of eight cycles of chemotherapy, and his last cycle was in March 2009.  Side effects from the chemotherapy included fatigue, and peripheral neuropathy with slight numbness in the hands and feet.  

An August 2010 VA annual physical examination report noted that the Veteran had persistent neuropathy in the hands and feet following chemotherapy.  

Based upon the evidence of record, the Board finds that peripheral neuropathy of the upper and lower extremities was not manifest during active service or within one year following separation from service, and it is not shown to have developed as a result of an established event, injury, or disease during active service.  The credible evidence of record demonstrates that peripheral neuropathy developed many years after service.  The Veteran is shown to  have complained of peripheral neuropathy in 2009, more than 40 years after separation from service.  Those complaints were considered by treating medical professionals to be a side effect of chemotherapy as reported by his private physician.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no competent medical evidence or opinion that any diagnosed peripheral neuropathy of the upper and lower extremities is related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.  Significantly, the Veteran's private physician in an August 2009 letter stated that the peripheral neuropathy was a side effect of chemotherapy received that same year.  

The only other evidence of record supporting the claim for service connection is the Veteran's own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until 2009.  Even then, the Veteran's private physician related that peripheral neuropathy to be a side effect of chemotherapy.  Therefore, the Board finds that the Veteran's statements are less credible and are outweighed by contemporary medical treatment records that are negative for complaints, findings, or diagnosis of any disability related to service prior to peripheral neuropathy being shown as a side effect of chemotherapy.  Additionally, the service separation examination did not have any complaints or findings related to peripheral neuropathy of the upper and lower extremities.  

The Board finds that an examination is not needed because the evidence does not indicate that the Veteran's peripheral neuropathy of the upper and lower extremities is related to service or establish any credible continuity of symptomatology since service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper and lower extremities, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for colon cancer is denied.

Service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to prostate cancer, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In December 2013, the Board remanded the claim for service connection for bilateral hearing loss, in part, to provide the Veteran an ear, nose, and throat (ENT) examination.  In July 2014, the Veteran underwent a VA ENT examination in which the VA examiner opined that there is greater than 75 percent chance that the Veteran's sensorineural hearing loss was incurred at the time of the tinnitus.  The Veteran has established service connection for tinnitus.  However, the examiner later provided an addendum that much of the Veteran's hearing loss was post-discharge and mainly within the last eight years.  The examiner provided a contradictory opinion that despite continued findings that the Veteran had significant loss, that the examiner felt was more in a post discharge era than during service and that the Veteran does not have service related hearing loss.  In light of the conflicting opinions within the same examination, the Board finds that additional examination is warranted.  Further, the AOJ should ensure that the examiner is provided with the ASA to ISO conversions for consideration in his supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA ENT examination with a medical doctor ENT specialist who has not previously examined him.  The examiner must review the claims file and must note that review in the report, to include all service medical records and audiological reports contained therein.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.

(a) The ENT examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for bilateral hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  The examiner is specifically requested to clarify the conflicting opinions provided in the July 2014 VA examination report. 

(b) Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  For VA purposes, all VA audiological examinations dated June 30, 1966, or earlier, and all service department audiological examinations dated October 31, 1967, or earlier, are presumed to have been recorded under ASA standards.  In order to facilitate data comparison, ensure that ASA standards are converted to ISO-ANSI standards and are provided for the examiner to review, with a notation by the examiner of such review in his report.

(c) The ENT examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current hearing loss is caused by service-connected tinnitus.

(d) The ENT examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current hearing loss is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected tinnitus.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


